 Case 9:21-cr-00016-RC-ZJH Document 1 Filed 06/02/21 Page 1 of 6 PageID #: 1

                                                                          u FIL E D
                                                                     ea8tbWs cV «txas

                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                                                               JUN - 2 2021
                                   LUFKIN DIVISION
                                                                    BY
                                                                   deputy
UNITED STATES OF AMERICA §
                                              §
v.         §          No.         9:21-CR-
                                              § ¦ Cla ~
CLOVIS CORTEZ MAXWELL §


                                     INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                        Count One

                                                  Violation: 18 U.S.C. § 1029(a)(1)
                                                  (Producing, Using or Trafficking in a
                                                  Counterfeit Access Device)

        From on or about July 1, 2020 through on or about August 5, 2020, Clovis Cortez

Maxwell, defendant, in the Eastern District of Texas and elsewhere, did knowingly and

with intent to defraud, produce, use or traffic in counterfeit access devices, namely

counterfeit, fictitious or forged credit/debit cards and/or credit/debit card account

numbers and the defendant did design, alter, authenticate, duplicate or assemble said

counterfeit devices and/or transfer or otherwise dispose of to another or obtained control

of with intent to transfer or dispose of said counterfeit access devices, said production,

use or trafficking affecting interstate and foreign commerce.


       All in violation of Title 18, United States Code, Section 1029(a)(1).




Indictment - Page 1
Case 9:21-cr-00016-RC-ZJH Document 1 Filed 06/02/21 Page 2 of 6 PageID #: 2




                                       Count Two

                                                 Violation: 18U.S.C. § 1029(a)(2)
                                                 (Using or Trafficking in an Unauthorized
                                                 Access Device)



       From on or about July 1, 2020 through on or about August 5, 2020, Clovis Cortez

Max ell, defendant, in the Eastern District of Texas and elsewhere, did knowingly and

with intent to defraud, use or traffic in an unauthorized access device(s), namely

credit/debit cards and/or credit/debit card account numbers, obtained with the intent to

defraud, and by such conduct, from on or about July 1, 2020 through on or about August

5, 2020 obtained $16,908.00, said use or trafficking affecting interstate and foreign

commerce.


     All in violation of Title 18, United States Code, Section 1029(a)(2).


                                      Count Three

                                               Violation: 18U.S.C. § 1028A(a)(l)
                                               (Aggravated Identity Theft)

       On or about August 5, 2020, Clovis Cortez Maxwell, defendant, in the Eastern

District of Texas, did knowingly possess, without lawful authority, a means of

identification of another person or persons, that being driver s license number, social

security number and/or credit/debit account numbers, during and in relation to a felony

violation, to wit, producing, using or trafficking in counterfeit or unauthorized access

devices in violation 18 U.S.C. § 1029(a)(1) and/or 18 U.S.C. § 1029(a)(2).

      All in violation of Title 18, United States Code, Section 1028A(a)(l).



Indictment - Page 2
Case 9:21-cr-00016-RC-ZJH Document 1 Filed 06/02/21 Page 3 of 6 PageID #: 3




        NOTICEOF INTENTION TO SEEK CRIMINAL FORFEITURE

 Criminal Forfeiture Pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. § 1029(c (1)(C)
                                    and 18 U.S.C. § 1028(b)

       As the result of committing the offenses alleged in this Indictment, the defendants

shall forfeit to the United States pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. §

1029(c)(1)(C) and 18 U.S.C. § 1028(b), all property, real or personal, that constitutes or

is derived from proceeds traceable to the aforementioned offense. All such property is

forfeitable to the United States.

    1. The allegations contained in Counts One, Two and Three of this indictment are

         hereby realleged and incorporated by reference for the purpose of alleging

          forfeitures pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. § 1029(c)(1)(C) and

          18 U.S.C. § 1028(b).

   2. Upon conviction of the offenses set forth in Counts One, T o and Three of this

         indictment, Clovis Cortez Maxwell, defendant, shall forfeit to the United States

          of America, pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. § 1029(c)(1)(C)

         and 18 U.S.C. § 1028(b), any property, real or personal, which constitutes or is

          derived from proceeds traceable to the offenses. The property to be forfeited

         includes, but is not limited to, the following:

         One (1) silver Hewlett Packard Elite 830 G6 laptop computer;

         Two (2) black Apple iPhone cell phones; and

          One (1) black and red Sandisk Cruzer Glide 16GB USB drive.




Indictment - Page 3
Case 9:21-cr-00016-RC-ZJH Document 1 Filed 06/02/21 Page 4 of 6 PageID #: 4




  All pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. § 1029(c)(1)(C) and 18 U.S.C. §

  1028(b).


                                               TRUE BILL


                                               GRAND JURY FOREPERSON


NICHOLAS J. GANJEI
ACTING UNITED STATES ATTORNEY


TOMMY L. COLEMAN                               Date
Special Assistant United States Attorney




Indictment - Page 4
Case 9:21-cr-00016-RC-ZJH Document 1 Filed 06/02/21 Page 5 of 6 PageID #: 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

UNITED STATES OF AMERICA §
                                                §
v.         §    No.              9:21-CR-                               I
                                                §
CLOVIS CORTEZ MAXWELL §

                                 NOTICE OF PENALTY

                                        Count One


Violation:            18U.S.C. § 1029(a)(1)
                      (Producing, Using or Trafficking in a Counterfeit Access Device
                      with intent to defraud)

Penalty:              Imprisonment for not more than 10 years, a fine
                      not to exceed $250,000.00, (or twice the
                      pecuniary gain to the defendant or loss to the
                      victim) or both; and supervised release of not
                      more than three (3) years.


Special Assessment:          $100.00

                                        Count Two


Violation:            18U.S.C. § 1029(a)(2)
                      (Using or Trafficking in an Unauthorized Access Device)

Penalty:              Imprisonment for not more than 10 years, a fine
                      not to exceed $250,000.00, (or twice the
                      pecuniary gain to the defendant or loss to the
                      victim) or both; and supervised release of not
                      more than three (3) years.


Special Assessment:          $100.00



Indictment Page 5
Case 9:21-cr-00016-RC-ZJH Document 1 Filed 06/02/21 Page 6 of 6 PageID #: 6




                                         Count Three


Violation:            18U.S.C. § 1028A(a)(l)
                      (Aggravated Identity Theft)

Penalty:              Imprisonment for 2 years consecutive to any
                      other term of imprisonment imposed, a fine not
                      to exceed $250,000.00, (or twice the pecuniary
                      gain to the defendant or loss to the victim) or
                      both; and supervised release of not more than
                      three (3) years.


Special Assessment:          $100.00




Indictment - Page 6
